Citation Nr: 1736895	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  11-11 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1975. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the San Diego, California, Regional Office which, in pertinent part, denied service connection for hypertension

This matter was previously before the Board in April 2014, at which time it was remanded for the purpose of affording the Veteran a Board hearing.  The Veteran thereafter testified before the undersigned Veterans Law Judge at an August 2016 Travel Board hearing.  A transcript is in the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hypertension.  He contends that he was medicated for hypertension in-service and that he received ongoing treatment for hypertension shortly after separation from service. See Hearing Transcript. 

The Board finds that a remand is necessary in order to obtain outstanding private and VA treatment records, and to afford the Veteran a new VA examination/opinion. 

During his Board hearing, the Veteran testified that he received treatment for hypertension from a private physician, Dr. M., in Columbia in 1975 (i.e., within one year of separation from service).  The Veteran also testified that he received ongoing hypertension treatment throughout the 1980's at the Dorn VAMC.  These records are not currently associated with the electronic claims file.  An attempt to obtain these outstanding VA and private medical records must be made upon remand. 

The Veteran was afforded a VA hypertension examination in March 2011.  At that time, the examiner opined that it was less likely than not that his hypertension started in-service.  The examiner reasoned, in part, that the service treatment records did not mention the use of anti-hypertensives or list hypertension as a problem.  The examiner acknowledged that STRs showed an isolated finding of high blood pressure in March 1974, but he attributed this to pain.  

Since the time of the March 2011 VA examination, the Veteran has testified as to in-service treatment for hypertension and ongoing post-service symptomatology, as well as hypertension treatment within the first post-service year.  In light of this, and further considering the outstanding VA and private treatment records being sought on remand, the Board finds that a new VA examination and etiology opinion is warranted in this case. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA treatment, to specifically include those from the Dorn VA Medical Center, dated from 1980 to 2001. 

2. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, to specifically include treatment from Dr. M. in Columbia, South Carolina, following his separation from service in 1975.   See Board hearing transcript page 9. 

3. After associating any outstanding records with the claims folder, schedule the Veteran for a VA examination to determine the nature and etiology of his diagnosed hypertension.  All necessary studies and tests should be conducted. 

The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay assertions.

The examiner should then opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension manifested in-service or within one year of his separation from service in 1975.  

He or she should also state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is otherwise related to his military service, including his high blood pressure reading therein.*

* The examiner is advised that the Veteran had an elevated blood pressure reading in-service of 142/100 in March 1974.  

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4. Then, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




